Case 4:16-cr-00009-TWP-VTW Document 109 Filed 03/19/19 Page 1 of 5 PageID #: 349



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                     AT NEW ALBANY

 UNITED STATES OF AMERICA                                                                PLAINTIFF

                                                         CAUSE NO. 4:16-CR-00009-TWP
                                                              Electronically Filed
 V.

 DAVID THEIRING                                                                       DEFENDANT

                      DEFENDANT’S SENTENCING MEMORANDUM

                                          *          *         *

        Comes the Defendant, DAVID THEIRING, by counsel, and files this memorandum in

 support of his arguments for a reasonable sentence pursuant to 18 U.S.C. Section 3553(a).

        As this Court is aware, it is required to apply the provisions of 18 U.S.C. Section 3553 in

 order to impose a sentence that is sufficient, but not greater than necessary in order to

 accomplish the goals of sentencing. Those are: to achieve just punishment, reflect the

 seriousness of the offense, promote respect for the law, deter the defendant and others from

 future crime, protect the public, and provide education and treatment, when needed, in the most

 effective manner. In determining this sentence, the Court must consider the nature of the

 offense, the history and characteristics of the defendant, the sentencing guidelines and policy

 statements, the need to avoid unwarranted disparities among similarly situated defendants, and

 the need to provide restitution (if applicable). See 18 U.S.C. Section 3553 (a) (1, 3-7).

        The Presentence Investigation Report and the parties’ Plea Agreement both calculate the

 Defendant’s Total Offense Level at 28. The Report established the Defendant’s Criminal

 History Category at II, providing for a guideline sentencing range of imprisonment at 87 to 108

 months.
Case 4:16-cr-00009-TWP-VTW Document 109 Filed 03/19/19 Page 2 of 5 PageID #: 350



        The Plea Agreement [DN 92] is governed by Federal Rule of Criminal Procedure 11

 (c)(1)(B) and this Court has the discretion to impose a sentence higher or lower than the

 recommendation of either party. The United States agreed to recommend a sentence at the low

 end of the guideline range as determined by the Court. The Defendant is entitled to present

 evidence and arguments to the Court in support of a sentence that he believes to be appropriate.

        As stated in Pepper v. United States, 562 U.S. 476, 487, 131 S.Ct.1229, 1240 (2011):

                “It has been uniform and constant in the federal judicial tradition for
                the sentencing judge to consider every convicted person as an individual
                and every case as a unique study in the human failings that sometimes
                mitigate, sometimes magnify, the crime and the punishment to ensue.”
                Koon v. United States, 518 U.S. 81, 113, 116 S.Ct. 2035, 135 L.Ed.2d 392
                (1996). Underlying this tradition is the priniciple that “the punishment
                should fit the offender and not merely the crime.” Williams, 337 U.S., at
                247, 69 S.Ct. 1079; see also Pennsylvania ex rel. Sullivan v. Ashe, 302
                U.S. 51, 55, 58 S.Ct. 59, 82 L.Ed. 43 (1937) (“For the determination of
                sentences, justice generally requires consideration of more than the
                particular acts by which the crime was committed and that there be taken
                into account the circumstances of the offense together with the character
                and propensities of the offender”).

        Obviously the most significant aspect of the Defendant’s character and personal history

 is his mental diagnosis. All of the forensic psychological evaluations of Mr. Theiring,

 (beginning with his examination by Judith (Betsy) Campbell, Ph.D. at FMC Lexington; then by

 Ashley K. Christiansen, Ph.D., ABPP at USMCFP Springfield; followed by Allison Schenk,

 Ph.D. at MCC Chicago; as well as by Eric Y. Drogin, J.D., Ph.D., ABPP, the expert retained by

 the Defendant were in agreement with his diagnosis of Delusional Disorder, Grandiose Type

 (also Cannabis Use Disorder, in a controlled environment), per the Diagnostic and Statistical

 Manual of Mental Disorders, Fifth Edition (DSM – 5).

        It is significant that this chronic mental illness had not been diagnosed and addressed by

 any mental health professional until after Mr. Theiring’s incarceration on his current charges in
Case 4:16-cr-00009-TWP-VTW Document 109 Filed 03/19/19 Page 3 of 5 PageID #: 351



 the Spring of 2016. It is of consequence in giving consideration to the proper sentence to impose

 on Mr. Theiring that “he never had a problem following the rules” at USMCFP Springfield, as

 stated by Dr. Christiansen in her testimony during the Competency Hearing in this Court on

 November 15, 2017. Furthermore, she informed the Court and counsel that the Defendant

 exhibited no bizarre or disruptive behaviors. It is submitted that notwithstanding the severity of

 his delusional disorder Mr. Theiring is capable of participating in treatment programs, which is

 one of the considerations of sentencing, 18 U.S.C. Section 3553(a)(1)(D).

        Although this Court must give respectful consideration to the Guidelines, United States v.

 Booker 543 U.S. 200, 125 S.Ct. 738 (2005) and subsequent opinions of the Supreme Court

 permit this Court “to tailor the sentence in light of other statutory concerns as well, “Kimbrough

 v. United States, 552 U.S. 85, 101, 128 S.Ct. 558 (2007). As this Court is aware, this is

 accomplished by determining “the kinds of sentence and the guideline range as set forth in the

 guidelines” (U.S.S.G. Section 1B1.1(a)) and then after taking into consideration, “without

 limitation, any information concerning the background, character and conduct of the defendant”

 (1B1.4), whether a departure from the guidelines is warranted.

        The Defendant understands that this Court is cognizant of the need to protect the public

 and to deter Mr. Theiring from committing further offenses, but that effective education and

 treatment of the offender also are among the goals of sentencing. It is submitted that this can be

 accomplished by a downward departure in Mr. Theiring’s offense level from 28 to 20 (in which

 the sentencing range is 37 to 46 months) coupled with the imposition of “Special” Conditions of

 supervised release.

        Mr. Theiring will have been in federal custody for approximately 34 months when he is

 sentenced by the Court.
Case 4:16-cr-00009-TWP-VTW Document 109 Filed 03/19/19 Page 4 of 5 PageID #: 352



        This Court may order a term of supervised release of three years for Mr. Theiring and in

 conjunction with other discretionary conditions, require the Defendant to reside in a community

 treatment center, halfway house or similar facility (U.S.S.G. Section 5D1.3(e)). Among the

 “Special” Conditions specifically addressed by U.S.S.G. Sections (d)(4) and (5) are requirements

 that the Defendant “participate in a program approved by the United States Probation Office for

 substance abuse and psychological or psychiatric treatment.”

        Residential Reentry Centers in Louisville and Indianapolis associated with the Bureau of

 Prisons may be utilized by United States Probation so that Mr. Theiring is housed in this type of

 facility as a condition of his supervision. As this Court is aware, Residential Reentry Centers are

 accountable (per the Bureau of Prisons website:

 www.bot.gov/about/facilities/residential_reentry_management_centers.jsp). “In-house counts

 are conducted throughout the day at scheduled and random intervals; a resident is only

 authorized to leave through sign-out procedures for approved activities; during the approved

 activity the resident’s location and movements are constantly monitored; when the resident

 returns he may be given a random drug and alcohol test.”

        WHEREFORE, the Defendant requests this Court to impose a reasonable sentence in the

 Defendant’s case, which is sufficient, but not greater than necessary, in order to accomplish the

 goals of sentencing.

                                                      Respectfully submitted,

                                                      s/Larry D. Simon
                                                      Larry D. Simon
                                                      Attorney for Defendant David Theiring
                                                      The Kentucky Home Life Building
                                                      239 South 5th Street – Suite 1700
                                                      Louisville, KY 40202-3248
                                                      (502)589-4566
Case 4:16-cr-00009-TWP-VTW Document 109 Filed 03/19/19 Page 5 of 5 PageID #: 353




                                          CERTIFICATE

         It is hereby certified that a copy of the foregoing was electronically filed through ECF

 System, which will send electronic notice to counsel or record on this the 19th day of March,

 2019.

                                                       s/Larry D. Simon
                                                       Larry D. Simon
